Case 2:18-cv-04690-JFB-AKT Document 19 Filed 11/19/18 Page 1 of 5 PagelD #: 240

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

xX
APTIVE ENVIRONMENTAL, LLC,
ANSWER
Plaintiff,
V. CV-18-4690
VILLAGE OF FLORAL PARK, NEW YORK, BIANCO, J.
TOMLINSON, M.J.
Defendant.
X

 

Defendant THE INCORPORATED VILLAGE OF FLORAL PARK
(“VILLAGE”) as and for its Answer to the Verified Complaint, states:
ANSWERING “NATURE OF THE CASE”
FIRST: Denies the allegations contained in paragraph “1” of the Complaint.
ANSWERING “JURISDICTION”
SECOND: Denies knowledge or information sufficient to form a belief as to the
allegations contained in paragraph “2” of the Complaint.
THIRD: As to paragraph “3” of the Complaint, refers the Court to the express
language of 28 U.S.C. §§1331 and 1343, and 42 U.S.C. §1983.
ANSWERING “VENUE”
FOURTH: Admits the allegations contained in paragraph “4” of the Complaint.
ANSWERING “DECLARATORY RELIEF”
FIFTH: As to paragraph “5” of the Complaint, refers the Court to the express
language of 28 U.S.C. §2201 and Fed. R. Civ. P. 57.
SIXTH: Denies the allegations contained in paragraph “6” of the Complaint
and refers the Court to the express language of 42 U.S.C. §1988 and 28 U.S.C. §1920.

ANSWERING “PARTIES”
Case 2:18-cv-04690-JFB-AKT Document 19 Filed 11/19/18 Page 2 of 5 PagelD #: 241

SEVENTH: Denies knowledge or information sufficient to form a belief as to the
allegations contained in paragraph “7” of the Complaint.

EIGHTH: Admits that the VILLAGE is a village duly incorporated under the
laws of the State of New York and geographically located in the County of Nassau, but
denies that a copy of the summons and complaint was delivered to the VILLAGE’s mayor.

ANSWERING THE “FACTUAL ALLEGATIONS”

NINTH: Denies knowledge or information sufficient to form a belief, as to
the allegations contained in paragraphs “9,” “10,” “11,” “12” and “27” of the Complaint.

TENTH: Denies the allegations contained in paragraphs “14,” “26,” “32,”
33,” “39,” “40,” “41,” “42,” “43” and “44” of the Complaint and further states that
Plaintiff never filed nor made any written request to solicit customers within the
VILLAGE, instead, through counsel, simply threatened the VILLAGE with litigation.

ELEVENTH: Admits the allegations contained in paragraphs “13,” “15,” “16,”
“17,” “18,” “19,” “20,” “21,” “22,” “23,” “24. «25. «28. “29. «30, “31,7 34.7 35.”
“36,” “37” and “38” of the Complaint, except denies that the VILLAGE acted “ultra vires,”
refers the Court to the express language of the Village Code and to the various e-mails
exchanged with Plaintiff's counsel, and further asserts that Plaintiff never filed nor made
any written request to solicit customers within the VILLAGE, instead, through counsel,
simply threatened the VILLAGE with litigation.

ANSWERING “COUNT ONE:
UNCONSTITUTIONAL COMMERCIAL SOLICITATION BAN”

TWELFTH: Repeats and reiterates each and every statement made in paragraphs

“FIRST” through “ELEVENTH” as if set forth fully herein.
Case 2:18-cv-04690-JFB-AKT Document 19 Filed 11/19/18 Page 3 of 5 PagelD #: 242

THIRTEENTH: Denies the allegations contained in paragraphs “46” and

“47” of the Complaint and refers all questions of law and fact to the time of the trial.
ANSWERING “COUNT TWO: DECLARATORY JUDGMENT”

FOURTEENTH: Repeats and reiterates each and every statement made in
paragraphs “FIRST” through “THIRTEENTH” as if set forth fully herein.

FIFTEENTH: Denies the allegations contained in paragraphs “49” and
“50” of the Complaint and refers all questions of law and fact to the time of the trial.

ANSWERING “COUNT THREE: PRELIMINARY INJUNCTION”

SIXTEENTH: Repeats and reiterates each and every statement made in
paragraphs “FIRST” through “FIFTEENTH” as if set forth fully herein.

SEVENTEENTH: Denies the allegations contained in paragraphs “52,” “53,”
54,” “55,” “56,” “57” and “58” of the Complaint and refers all questions of law and fact
to the time of the trial.

ANSWERING “REQUEST FOR PERMANENT INJUNCTION”

EIGHTEENTH: Denies the allegations contained in paragraph “59” of the

Complaint.
ANSWERING “DAMAGES”

NINETEENTH: Denies the allegations contained in paragraph “60” of the
Complaint.

WHEREFORE, the VILLAGE respectfully requests that the Complaint be
dismissed, together with such other and further relief as this Court deems proper.

Dated: Floral Park, New York
November 19, 2018
Case 2:18-cv-04690-JFB-AKT Document 19 Filed 11/19/18 Page 4 of 5 PagelD #: 243

TO:

McANDREW VUOTTO, LLC
43 West 43 Street, Suite 226

Respectfully submitted,

RYAN, BRENNAN & DONNELLY LLP

PY Ae C. (2,

(by E. Ryan (JR 3935) (|
ee Tulip Avenue
Floral Park, NY 11001
(516) 328-1100

New York, New York 10036-7424

(212) 382-2208

LYNN PINKER COX & HURST, LLP

2100 Ross Avenue, Suite 2700
Dallas, Texas 75201
(214) 981-3800
Case 2:18-cv-04690-JFB-AKT Document 19 Filed 11/19/18 Page 5 of 5 PagelD #: 244

CERTIFICATE OF SERVICE
I hereby certify that on November 19, 2018, a true and accurate copy of the above and
foregoing ANSWER was filed with the Clerk of the Court, and a copy of the Answer was served
on Plaintiff by mailing same via United States Postal Service to: MCANDREW VUOTTO, LLC,
43 West 43 Street, Suite 226, New York, New York 10036-7424 and LYNN PINKER COX &
HURST, LLP, 2100 Ross Avenue, Suite 2700, Dallas, Texas 75201, pursuant to Fed. R. Civ. P.

5.
